Citation Nr: 0917917	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non-service connected burial benefits, to 
include a burial allowance and plot allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1935 to July 
1938.  He died in June 2005.  The appellant is the Veteran's 
daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in June 2005 due to ischemic 
cardiomyopathy with contributing factors including congestive 
heart failure and renal failure; he was buried in June 2005.

2.  The appellant filed an application for burial benefits 
for the nonservice-connected death of the Veteran in July 
2005.

3.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

4.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service.

7.  The Veteran was entitled to be buried in a national 
cemetery, but instead was buried in State owned cemetery.


CONCLUSIONS OF LAW

1.  There is no legal entitlement for payment by VA for 
expenses related to the Veteran's burial.  38 U.S.C.A. §§ 
2302, 2303, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1600, 3.1605 (2008).

2.  The criteria for entitlement to a plot or interment 
allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 
C.F.R. § 3.1600(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to claims for nonservice-connected burial 
allowance and plot or interment allowance, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), have no effect on an appeal, such as this one, where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.

Background Facts

The Veteran died in June 2005.  The primary causes of death 
listed on the death certificate were ischemic cardiomyopathy 
with contributing factors including congestive heart failure 
and renal failure.  The Veteran died at his home.  He was 
buried at a State owned cemetery in an area specifically 
designated for persons eligible for burial in a national 
cemetery.  The appellant, the Veteran's daughter, filed a 
timely Application for Burial Benefits (VA Form 21-530) 
received in July 2005.  The application indicates that there 
is no allegation that any of the causes of the Veteran's 
death were service-connected.  In addition, the Veteran was 
not in receipt of VA compensation or pension during his 
lifetime and there is no indication that he had a claim 
pending for VA compensation or pension at the time of his 
death.  

Applicable Laws and Regulations

The appellant maintains that entitlement to burial and plot 
allowances are warranted in this case as prior to his death, 
the Veteran was receiving treatment under the Miami VA Home 
Based Primary Care Program since February 2004.  As such, the 
appellant asserts that this represents domiciliary care as 
discussed under 38 C.F.R. § 3.1600 warranting the grant of 
payment of burial expenses.  In essence, the appellant's 
claims are actually for two related but distinct benefits, 
each governed by a different set of regulations.  

	A.  Burial Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1600 (2008).  If a Veteran dies as a result of a service- 
connected disability or disabilities, a higher amount of 
burial benefits may be paid. 38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).

In the present case, where the Veteran's death is not 
service-connected; therefore entitlement to burial benefits 
is based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and

(ii) That there are not available sufficient resources in the 
Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

With regard to burial benefits, the Veteran does not meet any 
of the criteria for an allowance.  At the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits.  38 C.F.R. § 3.1600(b)(1).  Additionally, the 
Veteran did not have an original or reopened claim for 
compensation or pension pending at the time of his death.  38 
C.F.R. § 3.1600(b)(2).  

Moreover, there is no evidence on file which reflects, nor 
does the appellant allege, that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.  38 C.F.R. § 3.1600(b)(3).  Further, 
the file reflects that the Veteran had peacetime service from 
1935 to 1938 and there is no indication in the record that 
the Veteran's body was held by a State, or political 
subdivision of a State, that no next of kin or other person 
claimed the body, and that there were insufficient available 
resources to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  On the July 2005 application, the appellant 
indicated that the cemetery used for the Veteran's burial was 
owned by the state government and that she bore and paid all 
the expenses.  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  For burial allowance purposes, the term 
hospitalized by VA means admission to a VA facility (as 
described in 38 U.S.C. 1701(3) for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a).  See 38 C.F.R. § 3.1600(c).  If a Veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

The appellant maintains that at the time of his death, the 
Veteran was properly hospitalized by VA in that he was 
receiving domiciliary care by virtue of receiving treatment 
in his home authorized by VA.  In this regard, the appellant 
reported that the Veteran had been receiving care in his home 
through the Miami VA Home Based Primary Care Program since 
February 2004; the Board has no reason to doubt this 
information.  However, VA domiciliary care as used in 
38 C.F.R. § 3.1600(c) does not refer to home care (even where 
authorized by VA), but rather to VA residential and 
rehabilitation facilities around the country which are live-
in facilities run by VA, as such the Veteran's authorized in-
home VA care does not qualify as domiciliary care.  The file 
contains no evidence that the Veteran was properly 
hospitalized by VA in a VA facility (as described in 38 
U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 
38 U.S.C.A. § 1701(4)) for hospital care under the authority 
of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  In addition, 
the death certificate shows that the Veteran died at home.  
See 38 C.F.R. § 3.1605(a).

As this discussion illustrates, the law and regulations 
concerning the payment of burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board appreciates the fact that the appellant believes that 
she is entitled to these benefits.  There is, however, no 
provision of law which allows for benefits in this case.  The 
law is clear as to the criteria for burial benefits.  The 
Board has no authority to act outside the constraints of the 
statutory and regulatory criteria that bind it in this case.  
See 38 U.S.C.A. § 7104(c) (West 2002).  The Board respects 
the Veteran's honorable service in defense of our nation.  
But under the circumstances of this case, the claim for 
nonservice-connected burial benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).
	B. Plot Allowance

In addition to a burial allowance, VA will also pay for a 
plot or interment allowance, in certain cases, when a Veteran 
dies from nonservice-connected causes. 

The regulatory provisions regarding entitlement to a plot or 
interment allowance were amended during the pendency of this 
appeal.  Specifically, the regulations regarding entitlement 
to a plot or interment allowance were revised in August 2006.  
See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the appellant.  VAOPGCPREC 3-00.  The 
appellant was not provided notice of the amended regulation, 
nor issued a supplemental statement of the case (SSOC) that 
reflected readjudication of the issue on appeal pursuant to 
the amendment.  However, the Board finds no adverse impact 
nor prejudice to the appellant in proceeding with the 
issuance of a final decision since it appears that the 
revised regulations provide a basis for allowing the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For claims filed before December 16, 2003, entitlement to a 
plot or interment allowance is subject to the following 
conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or

(3) The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and 

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. § 2303.

For claims filed on or after December 16, 2003, a plot or 
interment allowance is payable subject to the following 
conditions:

(i) The deceased Veteran is eligible for burial in a national 
cemetery;

(ii) The Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States;

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. § 
2303(b); 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).

The purpose of this amendment was to allow for States to be 
paid a plot or interment allowance on behalf of a Veteran who 
was eligible for burial in a national cemetery, but 
ultimately was buried in a state Veterans' cemetery in a 
section of the cemetery specially reserved for the interment 
of persons eligible for burial in a national cemetery.  The 
allowance is payable to States in addition to burial or 
funeral expenses to which they are eligible.  See 38 U.S.C.A. 
§ 2303(b)(1), (2).  See also 71 Fed. Reg. 44, 916 (Aug. 8, 
2006).  In essence, in order to properly apply the amended 
regulation 38 C.F.R. § 3.1600(f)(1), it must be read in 
conjunction with the applicable statute.  See 38 U.S.C.A. § 
2303(b)(1), (2).

Prior to August 2006, entitlement to a plot or interment 
allowance was subject to, among other conditions, the 
deceased veteran being eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c).  38 C.F.R. § 3.1600(f) 
(2005).  As discussed above, burial allowance under either 
section is not warranted.  Alternatively, the allowance would 
be paid if the Veteran was buried in a state veterans' 
cemetery and served during a period of war.  The Veteran's 
service period extending from 1935 to 1938 was not during a 
period of war.  Finally, the regulation held that if the 
Veteran was discharged from the active military service for a 
disability incurred or aggravated in line of duty, the 
allowance was payable.  Here, he was not discharged from duty 
for disability.  Therefore, payment under the prior version 
of the regulation is not warranted.

The revised regulation, however, broadened the requirements.  
Since August 2006, assuming the claim for plot allowance 
benefits was filed on or after December 16, 2003, when a 
veteran dies from nonservice-connected causes, entitlement to 
a plot or interment allowance is subject to the following 
conditions: (1) the deceased veteran is eligible for burial 
in a national cemetery; (2) the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States; and (3) the applicable further provisions 
of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  See 
38 C.F.R. § 3.1600(f) (2008).

Any person classified as a "Veteran" is eligible for burial 
in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 
38.620(a).  A Veteran is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In this case, the 
appellant filed the claim for a plot allowance after December 
16, 2003, and the Veteran served on active duty.  Thus, the 
Veteran is entitled to burial in a national cemetery.  See 38 
C.F.R. § 38.620 (2008).  Also, the record clearly establishes 
that his remains were not buried in a national cemetery or a 
cemetery under the jurisdiction of the United States.

Further, there is nothing in the record to suggest that 
payment of a plot allowance would be precluded under 38 
C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a 
timely claim for burial benefits in July 2005, the month 
following the Veteran's death (see 38 C.F.R. § 3.1601), and 
well after the December 16, 2003, requirement of the August 
2006 amendment.  See 38 C.F.R. § 3.1600(f) (2008).  Also, the 
appellant submitted the certified death certificate, showing 
the place of burial.  Consequently, as all of the pertinent 
criteria are met, VA payment of the plot allowance is 
warranted under the revised regulation.  Therefore, this 
portion of the appeal is granted.


ORDER

Entitlement to non-service connected burial allowance is 
denied.

A plot or interment allowance is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


